Citation Nr: 9932616	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  99-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the above-noted 
claims.  In September 1999, a video-conference hearing was 
held before the undersigned Board member, who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 1999).  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus on the merits are the subject of 
the REMAND below.


FINDINGS OF FACT

1.  The veteran has provided competent medical evidence of 
current diagnoses of bilateral hearing loss and tinnitus.

2.  The veteran has provided sufficient lay evidence of 
incurrence of acoustic trauma during service.

3.  The veteran has provided competent medical evidence of a 
nexus between the present bilateral hearing loss and tinnitus 
and the in-service acoustic trauma.

4.  The claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are plausible.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim of service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumptive period or evidence that is post service or 
post presumption period may suffice.  Id.  

Based upon the findings on VA audio and ear disease 
examinations in May 1998, the veteran was diagnosed as having 
bilateral hearing loss by VA standards and tinnitus.  See 
38 C.F.R. § 3.385 (1999).  Specifically, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
65
75
LEFT
20
20
45
65
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 in the left ear.  
Pertinent diagnoses included sensorineural hearing loss, 
mild, bilateral, with associated tinnitus.  Therefore, the 
Board finds that there is sufficient medical evidence of 
current disabilities, and the first element of a well-
grounded claim has been satisfied.
 
The veteran's service personnel records disclose that he 
served in the Republic of Vietnam as a light weapons 
infantryman.  He was awarded the Purple Heart and the Combat 
Infantryman Badge.  See 38 U.S.C.A. § 1154(b) (West 1991).  
He has given a history of noise exposure from weapons 
throughout his military career.  He reported noise trauma 
from close firing of 60 millimeter machine guns.  Therefore, 
the Board finds that there is sufficient lay evidence of 
incurrence of an injury during service, and the second 
element of a well-grounded claim has been satisfied.  

In addition, the record reflects competent medical evidence, 
i.e., the May 1998 VA examiner's diagnosis of "Sensorineural 
hearing loss, mild, bilateral, with associated tinnitus . . . 
History of probable onset while serving in Vietnam," of a 
relationship between the veteran's current disabilities and 
his inservice noise exposure.  Accordingly, the veteran has 
satisfied the third element of a well-grounded claim for 
service connection.

Based upon these facts, the Board finds that the veteran's 
claims are well grounded; they are plausible.  
ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  To this extent, the appeal is 
granted.

The claim of entitlement to service connection for tinnitus 
is well grounded.  To this extent, the appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are well grounded, VA has 
a duty to assist the appellant in developing facts pertinent 
to the claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Additional development is necessary in this case before a 
decision on the merits of the veteran's claims can be made.  
It is unclear on review of the May 1998 VA ear disease 
examination report whether the examiner was rendering a 
medical opinion as opposed to recording history provided by 
the veteran.  Accordingly, a VA medical opinion concerning 
the etiology of the veteran's bilateral hearing loss and 
tinnitus is needed.  See Horowitz v. Brown, 5 Vet. App. 217 
(1993) (where there is a reasonable possibility that a 
current condition is related to or is a residual of a 
condition experienced in service, the Board should seek a 
medical opinion as to whether the claimant's current 
disabilities are in any way related to or a residual of those 
experienced in service.); Wilson  v. Derwinski, 2 Vet. App. 
16 (1991) (the development of facts pertinent to the 
veteran's claim includes conducting an examination and asking 
the examiner to express an opinion as to whether the 
veteran's current disability is related to any disease or 
disability treated in service).

Accordingly, this case is remanded for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
hearing loss and/or tinnitus since his 
separation from active service.  Obtain 
all records of treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly 
interested in any employment physicals.  
If requests for any private treatment 
records are not successful, inform the 
veteran and his representative of the 
negative result in order to allow them an 
opportunity to obtain and submit the 
records, in keeping with the veteran's 
responsibility to submit evidence in 
support of his claims.  38 CFR § 3.159(c).

2.  Following completion of the foregoing, 
afford the veteran a VA examination by an 
otolaryngologist.  The examiner should 
review the medical records in the claims 
file, including the complete service 
medical records, and render an opinion on 
the following matter:

Is it at least as likely as not that the 
veteran's current hearing loss and/or 
tinnitus were caused by exposure to noise 
or any other causes during service, i.e., 
from weapons fire, as opposed to exposure 
to noise after service, i.e., during the 
veteran's employment as a factory worker 
and truck driver.  The examiner must 
provide the rationale for all conclusions 
reached.  

3.  Review the claims folder and ensure 
that all of the foregoing development is 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).
4.  Readjudicate the veteran's claims for 
service connection for bilateral hearing 
loss and tinnitus, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination 
report.  If either claim remains denied, 
provide the veteran and his representative 
an appropriate supplemental statement of 
the case and give them the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this REMAND are to obtain 
additional information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals






